Citation Nr: 1111835	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-41 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease (DJD) of the lumbar spine (claimed as lower and middle back pain).


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1999 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a 
September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to a current disability, it is uncontroverted that the Veteran has been diagnosed with DJD of the lumbar spine.  Concerning the question of in-service disease or injury, the injuries or events here contended are a fall during a fast-roping exercise in service in July 2002, an airborne jump in service where the Veteran hit the ground very hard, and falling a great distance during a night patrol in Afghanistan in 2002-2003.  In April 2008, the Veteran submitted buddy statements from servicemen stationed with him during Afghanistan to the effect that he suffered back injuries during a fast-roping exercise in July 2002 at Fort Bragg and in a fall from a great distance during deployment in Afghanistan.

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Veteran's military occupational specialty was infantryman.  In addition, as the Veteran received the Combat Infantry Badge and Parachutist Badge, the Board finds that the Veteran engaged in combat.  In the January 2009 Notice of Disagreement (NOD), the Veteran reported that during service he injured his back during a fast-roping exercise in July 2002 and falling a great distance during a night patrol in Afghanistan in 2002-2003.  The Veteran is competent to report falling in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that the Veteran engaged in combat, the Board accepts as credible the Veteran's assertion of a low back injury during multiple falls in service as consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b).

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's currently diagnosed DJD of the lumbar spine and his military service, in particular the multiple instances of back injury in service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board finds that there is a medical question presented by this case which is not currently addressed by the evidence of record.  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of relationship of current DJD of the lumbar spine to in-service back injuries.  The Board is aware of a June 2005 VA treatment record that reported a diagnosis of low back strain due to a weight-lifting accident, which post-dated service; however, no opinion was given as to whether this post-service injury was the cause of the Veteran's currently diagnosed DJD of the lumbar spine.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the reported instances of back injury in service, the current diagnosis of DJD of the lumbar spine, and the Veteran's statements asserting a relationship between the current DJD of the lumbar spine and service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current DJD of the lumbar spine is causally related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the DJD of the lumbar spine.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (a 50 percent or more probability) that, after service and prior to the post-service weight-lifting accident in June 2005, the Veteran had a chronic low back disability that was related to the multiple fall injuries incurred in service in 2002-2003?  If so, what was that low back disability?

In rendering the opinion, the VA examiner should accept as fact that the Veteran sustained multiple in-service fall injuries in 2002-2003.  The VA examiner is also requested to comment on any post-service treatment or symptoms of DJD of the lumbar spine that were present before the post-service weight-lifting accident in June 2005.  Please attempt to differentiate any low back disability or symptomatology the Veteran may have had after service and prior to June 2005 from the low back disability and symptoms caused by the June 2005 post-service weight-lifting accident. 

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2.  After completion of the above development, the claim for service connection for DJD of the lumbar spine should be readjudicated.  If the determination remains adverse to the Veteran, he should be furnished with a Supplemental Statement of the Case, and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

